DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 18-35 are objected to because of the following informalities:  
In claim 18, lines 15-16 “from signals in each sub-window, and determining a corresponding state of each sub-window” should be --from signals in each of the sub-windows, and determining a corresponding state of each of the sub-windows-- to avoid the issue of indefiniteness (“each sub-window” is too broad without limitations).
In claim 19, lines 3-5, “a length of the specified time interval length times the motion time ratio divided by the stride frequency, and the motion time interval length divided by the stride frequency” should be --a length of the specified time interval a motion time ratio divided by the stride frequency, and the length of the motion time interval 
In claim 20, the variable n should be defined (e.g., where n is an integer greater than 1) to avoid the issue of indefiniteness.
In claim 20, lines 7-9, “calculating a sum of n values of each small window, and transforming the sum of the n values of each small window into a signal obtained after differential processing and summation” should of a plurality of small windows, and transforming the sum of the n values of each of the plurality of small windows into a signal obtained after differential processing and summation-- to avoid the issue of indefiniteness.
In claim 20, lines 15-19, “obtaining a quantity m of intersection points of each threshold line and a rising edge of the signal obtained after the differential processing and summation and a value of each intersection point on an X axis, and using m and the value of each intersection point on the X axis as a feature group corresponding to the threshold line, wherein feature groups corresponding to all threshold lines are the plurality of feature groups” should be --obtaining a quantity m of intersection points of each of the plurality of threshold lines and a rising edge of the signal obtained after the differential processing and summation and a value of each of the intersection points on an X axis, and using m and the value of each of the intersection points on the X axis as a feature group corresponding to the threshold line, wherein feature groups corresponding to all of the plurality of threshold lines are the plurality of feature groups-- to avoid the issue of indefiniteness.
In claim 21, the variable n should be defined (e.g., where n is an integer greater than 1) to avoid the issue of indefiniteness.
In claim 21, lines 7-9, “calculating a sum of n values of each small window, and transforming the sum of the n values of each small window into a signal obtained after differential processing and summation” should of a plurality of small windows, and transforming the sum of the n values of each of the plurality of small windows into a signal obtained after differential processing and summation-- to avoid the issue of indefiniteness.
In claim 21, lines 15-19, “obtaining a quantity m of intersection points of each threshold line and a rising edge of the signal obtained after the differential processing and summation and a value of each intersection point on an X axis, and using m and the value of each intersection point on the X axis as a feature group corresponding to the threshold line, wherein feature groups corresponding to all threshold lines are the plurality of feature groups” should be --obtaining a quantity m of intersection points of each of the plurality of threshold lines and a rising edge of the signal obtained after the differential processing and summation and a value of each of the intersection points on an X axis, and using m and the value of each of the intersection points on the X axis as a feature group corresponding to the threshold line, wherein feature groups corresponding to all of the plurality of threshold lines are the plurality of feature groups-- to avoid the issue of indefiniteness.
In claim 22, the variable p should be defined (e.g., where p is an integer greater than 2).
In claim 22
In claim 22, line 21, “the sampling frequency” should be --the collection frequency-- to avoid the issue of lack of antecedent basis. 
In claim 23, the variable p should be defined (e.g., where p is an integer greater than 2).
In claim 23, line 15, “the first weighting operation result” should be --a first weighting operation result-- to avoid the issue of lack of antecedent basis.
In claim 23, line 21, “the sampling frequency” should be --the collection frequency-- to avoid the issue of lack of antecedent basis. 
In claim 24, lines 19-20 “from signals in each sub-window, and determining a corresponding state of each sub-window” should be --from signals in each of the sub-windows, and determining a corresponding state of each of the sub-windows-- to avoid the issue of indefiniteness.
In claim 25, lines 3-7, “a length of the specified time interval length times the motion time ratio divided by the stride frequency, and the motion time interval length divided by the stride frequency” should be --a length of the specified time interval a motion time ratio divided by the stride frequency, and the length of the motion time interval 
In claim 26, the variable n should be defined (e.g., where n is an integer greater than 1) to avoid the issue of indefiniteness.
In claim 26, lines 6-8, “calculate a sum of n values of each small window, and transform the sum of the n values of each small window into a signal obtained after differential processing and summation” should be --of a plurality of small windows, and transform the sum of the n values of each of the plurality of small windows into a signal obtained after differential processing and summation-- to avoid the issue of indefiniteness.
In claim 26, lines 14-18, “obtain a quantity m of intersection points of each threshold line and a rising edge of the signal obtained after the differential processing and summation and a value of each intersection point on an X axis, and use m and the value of each intersection point on the X axis as a feature group corresponding to the threshold line, wherein feature groups corresponding to all threshold lines are the plurality of feature groups” should be --obtain a quantity m of intersection points of each of the plurality of threshold lines and a rising edge of the signal obtained after the differential processing and summation and a value of each of the intersection points on an X axis, and use m and the value of each of the intersection points on the X axis as a feature group corresponding to the threshold line, wherein feature groups corresponding to all of the plurality of threshold lines are the plurality of feature groups-- to avoid the issue of indefiniteness.
In claim 27, the variable n should be defined (e.g., where n is an integer greater than 1) to avoid the issue of indefiniteness.
In claim 27, lines 6-8, “calculate a sum of n values of each small window, and transform the sum of the n values of each small window into a signal obtained after differential processing and summation” should be --of a plurality of small windows, and transform the sum of the n values of each of the plurality of small windows into a signal obtained after differential processing and summation-- to avoid the issue of indefiniteness.
In claim 27, lines 14-18, “obtain a quantity m of intersection points of each threshold line and a rising edge of the signal obtained after the differential processing and summation and a value of each intersection point on an X axis, and use m and the value of each intersection point on the X axis as a feature group corresponding to the threshold line, wherein feature groups corresponding to all threshold lines are the plurality of feature groups” should be --obtain a quantity m of intersection points of each of the plurality of threshold lines and a rising edge of the signal obtained after the differential processing and summation and a value of each of the intersection points on an X axis, and use m and the value of each of the intersection points on the X axis as a feature group corresponding to the threshold line, wherein feature groups corresponding to all of the plurality of threshold lines are the plurality of feature groups-- to avoid the issue of indefiniteness.
In claim 28, the variable p should be defined (e.g., where p is an integer greater than 2).
In claim 28
In claim 28, lines 19-20, “the sampling frequency” should be --the collection frequency-- to avoid the issue of lack of antecedent basis. 
In claim 29, the variable p should be defined (e.g., where p is an integer greater than 2).
In claim 29, line 13, “the first weighting operation result” should be --a first weighting operation result-- to avoid the issue of lack of antecedent basis.
In claim 29, lines 19-20, “the sampling frequency” should be --the collection frequency-- to avoid the issue of lack of antecedent basis. 
In claim 30, lines 16-17 “from signals in each sub-window, and determining a corresponding state of each sub-window” should be --from signals in each of the sub-windows, and determining a corresponding state of each of the sub-windows-- to avoid the issue of indefiniteness.
In claim 31, lines 3-5, “a length of the specified time interval length times the motion time ratio divided by the stride frequency, and the motion time interval length divided by the stride frequency” should be --a length of the specified time interval a motion time ratio divided by the stride frequency, and the length of the motion time interval 
In claim 32, the variable n should be defined (e.g., where n is an integer greater than 1) to avoid the issue of indefiniteness.
In claim 32, lines 7-9, “calculating a sum of n values of each small window, and transforming the sum of the n values of each small window into a signal obtained after differential processing and summation” should of a plurality of small windows, and transforming the sum of the n values of each of the plurality of small windows into a signal obtained after differential processing and summation-- to avoid the issue of indefiniteness.
In claim 32, lines 15-19, “obtaining a quantity m of intersection points of each threshold line and a rising edge of the signal obtained after the differential processing and summation and a value of each intersection point on an X axis, and using m and the value of each intersection point on the X axis as a feature group corresponding to the threshold line, wherein feature groups corresponding to all threshold lines are the plurality of feature groups” should be --obtaining a quantity m of intersection points of each of the plurality of threshold lines and a rising edge of the signal obtained after the differential processing and summation and a value of each of the intersection points on an X axis, and using m and the value of each of the intersection points on the X axis as a feature group corresponding to the threshold line, wherein feature groups corresponding to all of the plurality of threshold lines are the plurality of feature groups-- to avoid the issue of indefiniteness.
In claim 33, the variable n should be defined (e.g., where n is an integer greater than 1) to avoid the issue of indefiniteness.
In claim 33, lines 7-9, “calculating a sum of n values of each small window, and transforming the sum of the n values of each small window into a signal obtained after differential processing and summation” should of a plurality of small windows, and transforming the sum of the n values of each of the plurality of small windows into a signal obtained after differential processing and summation-- to avoid the issue of indefiniteness.
In claim 33, lines 15-19, “obtaining a quantity m of intersection points of each threshold line and a rising edge of the signal obtained after the differential processing and summation and a value of each intersection point on an X axis, and using m and the value of each intersection point on the X axis as a feature group corresponding to the threshold line, wherein feature groups corresponding to all threshold lines are the plurality of feature groups” should be --obtaining a quantity m of intersection points of each of the plurality of threshold lines and a rising edge of the signal obtained after the differential processing and summation and a value of each of the intersection points on an X axis, and using m and the value of each of the intersection points on the X axis as a feature group corresponding to the threshold line, wherein feature groups corresponding to all of the plurality of threshold lines are the plurality of feature groups-- to avoid the issue of indefiniteness.
In claim 34, the variable p should be defined (e.g., where p is an integer greater than 2).
In claim 34
In claim 34, line 21, “the sampling frequency” should be --the collection frequency-- to avoid the issue of lack of antecedent basis. 
In claim 35, the variable p should be defined (e.g., where p is an integer greater than 2).
In claim 35, line 15, “the first weighting operation result” should be --a first weighting operation result-- to avoid the issue of lack of antecedent basis.
In claim 35, line 21, “the sampling frequency” should be --the collection frequency-- to avoid the issue of lack of antecedent basis. 
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 18-23 and 30-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 18, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “performing combined acceleration processing on the original signal to obtain a combined acceleration signal” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “collecting an original signal in a specified time interval.” However, this is an “insignificant extra-solution activity to the judicial exception” to collect the data for the abstract idea. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “collecting” step is recited at a high level of generality and is an insignificant extra-solution activity to collect data for the abstract idea. Consequently, the claim is directed to a judicial exception without significantly more. 

Claim 30 is similarly rejected by analogy to claim 18. Note that the additional elements of computer-readable medium for storing programs to be executed by a portable device are merely invoking generic computer components for performing a generic computer function of processing data. The claim amounts to no more than mere instructions to apply the exception using generic computer components.
	
Dependent claims 19-23 and 31-35 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

4.	Claim 30-35 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (Step 1: No).  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer-readable storage medium covers both non-statutory subject matter (e.g. transitory propagating signals) and statutory subject matter (e.g. non-transitory tangible media). See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory 

5.	Claims 24-29 are patent-eligible under 35 USC 101 because they are directed to a practical portable device with a sensor and a processor for sensing and processing (motion) signal to derive a step count.

Allowable Subject Matter
6.	Claims 24-29 would be allowable, provided any pending objections to the claims are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 24-29, the closest prior art of record fails to teach the features of claims 24: “obtain a quantity of steps through calculation based on the motion time interval and the stride frequency” and “wherein a sum of time intervals of a sub-window corresponding to a walking state and a sub-window corresponding to a running state is the motion time interval,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that YANG et al. (CN 106289309 A; cited in IDS) teaches a step counting method based on a three-axis acceleration sensor, involving preprocessing detected acceleration signal to form target acceleration signal; detecting peak point and valley value point in the target acceleration signal; determining the type of movement based on the numbers of peak and/or valley values; determining target peak values and target 
	XUE et al. (CN 103983273 A; cited in IDS) teaches a real-time step length estimating method based on acceleration sensor, involving detecting peaks based on a slope calculation and acceleration values; calculating a step frequency based on sorting the sampling number between adjacent peaks, extracting the middle ½ of the sorted data; and calculating the step frequency based on the extracted data and a sampling frequency.
	LIU et al. (CN 103792386 A) teaches a method for detecting walking direction from acceleration sensor data, involving calculating a current step (or stride) frequency based on the current number of sampling points (n) and the current sampling frequency (fa).
	Yang (“Research of Activity Recognition And State Monitoring Methods of The Human Based on Wearable device" dated Feb. 2017,Harbin Institute of Technology; cited in IDS) studies a wearable device-based human behavior recognition and condition monitoring method, involving segmenting acceleration data into sliding windows and determining a movement state for the window based on mean values, extreme values, minimum values, and maximum values, etc.
	THEIN et al. (US 20170188897 A1) teaches a method for classifying the activity of a user, involving measuring accelerometer data for a plurality of axes; identifying a most active one of the plurality of axes based on the accelerometer data; and classifying the activity of the user based on a signal amplitude of the accelerometer data 
	Ebeling et al. (US 6145389 A) teaches a pedometer that calculates the length of the strides taken by a user when walking and running, involving the discussion of using signal processing algorithms to extract the fundamental step frequency from accelerometer data and calculating the number of steps by multiplying the elapsed time by the step (or stride) frequency.
	However, the prior art of record does not teach or suggest extracting and combining the time intervals of walking and running from a measuring period (i.e., the specified time period) to derive a sum of walking and running motion time interval, so as to calculate the step count based on the motion time interval and the stride frequency. Also, it is well-known that walking and running have different paces or stride frequencies. There is no motivation to group of the time of walking and running together and using the same stride frequency to calculate the step counts of walking and running as claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.